Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
1.    	Below is a corrected notice of allowance intended to accomplish (by adding to the original Notice of Allowance) the following: 1) to amend claim 5 to properly depend upon pending claim 1 (said claims was depending upon claim 4, which has been canceled via this examiner’s amendment); and 2) to amend claim 7 to properly depend upon pending claim 1 (said claims was depending upon claim 6, which has been canceled via this examiner’s amendment). Applicant’s representative, Ray Russell authorized this amendment on July 22, 2022.  The correction is reflected below.  
Status of the claims
2.    	Applicant’s response filed on May 20, 2022 is acknowledged.  Claims 1-22 are currently pending.  Claims 1, 4-5, 9, 13 and 20 have been amended.  Claims 9-22 were previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-8 are currently under examination.
EXAMINER’S AMENDMENT
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Raymond Russell on June 17, 2022.

4.	This office action is responsive to Applicant’s response filed May 20, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  In view of the Examiner’s amendment as set forth below, claims 1, 3, 5, 7 and 8 are allowed.

5.	The application has been amended as follows:

In the claims:

Claim 2 (canceled).

Claim 4 (canceled).

Claim 5 (currently amended) The composition of claim 1[4], wherein the attenuated Measles virus particles provide a CCID50 from 200 to 300, the attenuated Mumps virus particles provide a CCID50 from 5500 to 6000 

Claim 6 (canceled).

Claim 7 (currently amended) The composition of claim 1[6,] wherein the amount of scorpion antivenom provides an LD50 of from 3 to 5.

Claims 9-22 (canceled).
Conclusion
6.	Claims 1, 3, 5, 7 and 8 are allowed. 

7.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Mahnam et al., Journal of Molecular Graphics and Modelling, 2021; 107:107952; Soodejani et al., Int J Mol Epidemiol Genet 2021;12(3):35-39.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645 
July 25, 2022       

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645